DETAILED ACTION
This is in response to the application filed on 02/28/2020 in which claims 1-20 are preserved for examination; of which claims 1, 8, and 15 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milosevich, US 2013/0179209.
Regarding claim 1,
Milosevich discloses a method for displaying contextually relevant links, the method comprising: 
monitoring to detect satisfaction of a trigger condition, of a plurality of trigger conditions, that specifies display of an information card corresponding to a particular entity on a client device (See Milosevich: at least para 31, 38-39 and Fig. 4-6, scrolling a cursor over a date on a calendar is a trigger condition (date, time, or ; 
in response to detecting satisfaction of the trigger condition that specifies display of the information card, obtaining data for the information card including information related to the particular entity and a link element (See Milosevich: at least para 36, 38-39 and Fig. 5-6, retrieving the information to be displayed on the calendar application including a contact/person name and a hyperlink 602); 
displaying the information card or an interactive control configured to initiate display of the information card (See Milosevich: at least para 38-39 and Fig. 5-6); 
when the information card is displayed, displaying the link element in the information card (See Milosevich: at least para 38-39 and Fig. 5-6, displaying hyperlink 602 on the displayed event information); 
determining whether a user input of a user selects the link element (See Milosevich: at least para 39 and Fig. 6); and 
in response to determining the user input selects the link element, executing a link process (See Milosevich: at least para 39 and Fig. 6).  
Regarding claim 2,
Milosevich discloses wherein the executing the link process includes: obtaining link information from the information card; extracting address information from the link information; and executing a link launch process to launch an application on the client device or launch a web page on the client device, in accordance with the address information (See Milosevich: at least para .  
Regarding claim 3,
Milosevich discloses wherein the executing the link launch process comprises: extracting a text string form the address information; and performing one of: executing the text string as a uniform resource locator (URL) in a web browser of the client device to access a web page corresponding to the URL, or executing the text string as a file path to open the application on the client device (See Milosevich: at least para 38-39 and Fig. 5-6, upon selecting the hyperlink which could be result in launching a call application (Fig. 5, hyperlink 506) or opening a window/page (Fig. 6, hyperlink 602). As such, the processes of extracting and executing address/locator/path information for launching an application or opening a window/page are performed inherently by the system).    
Regarding claim 4,
Milosevich discloses wherein the address information comprises a static or a dynamic link (See Milosevich: at least para 38-39 and Fig. 5-6).  
Regarding claim 5,
Milosevich discloses when the address information comprises the static link, the link launch process opens the application on the client device, opens the web page in the web browser, or opens a download application to download the application (See Milosevich: at least para 38-39 and Fig. 5-6, upon selecting the .  
Regarding claim 6,
Milosevich discloses wherein the text string of the address information includes a data element of a parameter portion of the text string, and further comprising: upon determining that the address information is for the dynamic link, opening, by the link launch process, the application to a particular feature or function of the application corresponding to the data element of the parameter portion of the address information; opening the web page in the web browser to a particular resource corresponding to the data element of the parameter portion of the address information;  44Attorney Docket No.: 00243-0005-02000 opening the download application to download the application and opening the application after the application has been downloaded to the particular feature or function of the application; or executing a search using the data element of the parameter portion of the address information in the web page, a search web page of a search engine, or a search engine application (See Milosevich: at least para 38-39 and Fig. 5-6, upon selecting the hyperlink, a window/page is opened (Fig. 6, hyperlink 602) which corresponds to the limitation of “opening the web page in the web browser to a particular resource corresponding to the data element of the parameter portion of the address information;”).  
Regarding claims 8-13,
the scopes of the claims are substantially the same as claims 1-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-6, 

Regarding claims 15-20,
the scopes of the claims are substantially the same as claims 1-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-6, respectively.
	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Milosevich, US 2013/0179209 in view of Gittelman et al.., US 2007/0180377 (Gittelman, hereafter).
Regarding claim 7,
Although Milosevich as discussed above discloses wherein the obtaining the data for the information card includes transmitting a card request to a server, wherein the server, upon receiving the card request: and transmits the generated information card to the client device; and wherein the server generates the address information for the information card by: retrieving the data element from the source database in accordance with a data element pointer, and populating the parameter portion to complete the text string (See Milosevich: at least para 20-22, 36, 38-39, Fig.1, and Fig. 5-6, obtaining information from a host system 102, based selects a template for the information card from among a plurality of templates that each specify a different format for the information card; generates the information card based on stored data in a source database for the information card including information related to the particular entity and the template selected for the information card. 
On the other Gittelman discloses selecting a calendar layout template among a plurality of  calendar layout templates each specifying different layout, generating a layout format for displaying the calendar appointment messages (i.e. user card information) based on the calendar data of the user and a selected template (See Gittelman: at least Fig. 3-6, para 19-21 and 34). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Milosevich with Gittelman’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the user device by allowing a user to select a desired design or layout among different designs and layouts templates for displaying the calendar appointment messages.
Regarding claim 14,
the scope of the claim  is substantially the same as claim 7, and is rejected on the same basis as set forth for the rejection of claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meisels et al., US 2008/0086455 disclosing a method for providing directions to an appointment location appearing in a calendar application includes identifying an appointment in a calendar  application and determining a geographic location of the appointment.
Morris et al, US 2010/0228624 disclosing an information card having a link for providing access to an information claim in an element of a data file. The information claim is associated with a user and verified using credit data about the user. The information claim is designated by the user.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162     
02/09/2022